DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                     NO. 12-05-00021-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


DAPHNE EILEEN MACKEY,                         §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant, pro in this appeal, has filed a motion to dismiss the appeal. No decision having
been delivered by this Court, the motion is granted, and the appeal is dismissed in accordance with
Texas Rule of Appellate Procedure 42.2.
Opinion delivered March 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.









(DO NOT PUBLISH)